Citation Nr: 0208553	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  00-18 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for nonspecific idiopathic 
neuropathy of the lower extremities, claimed as a residual of 
Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
veteran's petition to reopen his claim for service connection 
for peripheral neuropathy, secondary to Agent Orange exposure 
in service.

In April 2002, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
peripheral neuropathy during service or within the first year 
after the veteran left the Republic of Vietnam.  

4.  There is a current medical diagnosis of peripheral 
neuropathy of the lower extremities.

5.  There is competent medical evidence which relates the 
veteran's current peripheral neuropathy to Agent Orange 
exposure during military service.  


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was incurred 
in active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2001).

Acute and subacute peripheral neuropathy may be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2000).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107- ___ (HR 1291), § 1116 (f) (December 
27, 2001).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.307(d), (2000). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (November 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002). 

In this case, the veteran avers that he developed peripheral 
neuropathy as a result of exposure to Agent Orange in 
service.  The veteran's service personnel records reveal that 
he was a Navy Corpsman who served as a medic with Marine 
Corps combat units stationed in Vietnam.  This evidence shows 
that the veteran served in the Republic of Vietnam during the 
Vietnam era and he is therefore presumed to have been exposed 
to herbicide agents, specifically, Agent Orange, during this 
service.  

The veteran's service medical records do not reveal any 
complaints of, or treatment for, peripheral neuropathy at any 
time during his period of active service.  The veteran has 
submitted letters from private physicians showing diagnoses 
of peripheral neuropathy which are supported by test results 
of nerve conduction studies which were conducted in 
approximately 1997.  

In April 2002, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he had suffered continuously from symptoms of 
peripheral neuropathy beginning about three months after he 
returned from his tour of duty in Vietnam.  He also indicated 
that it would be difficult to obtain private medical records 
of his treatment shortly after service because the physicians 
in question had retired.  

The Board finds that the veteran has met the regulatory 
presumption of active service in the Republic of Vietnam 
during the Vietnam era; he is presumed to have been exposed 
to Agent Orange.  He has presented competent medical evidence 
that he currently suffers from peripheral neuropathy in the 
form of private medical records.  However, no competent 
medical evidence has been submitted demonstrating that the 
veteran's peripheral neuropathy was present during active 
military service or that it manifested to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  As such, 
service connection for peripheral neuropathy on a presumptive 
basis must be denied.  38 C.F.R. § 3.309(e) (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the veteran served in the Republic of 
Vietnam during the Vietnam era and is presumed to have been 
exposed to Agent Orange during that time.  There are current 
medical diagnoses that the veteran suffers from peripheral 
neuropathy of the lower extremities.  These diagnoses are 
made by two different physicians and are supported by nerve 
conduction studies of the veteran.  A May 2000 consultation 
report form Dr. R., a Board Certified Neurologist,  indicates 
that the veteran has problems with peripheral neuropathy of 
the lower extremities and that the physical testing was not 
indicative of a suspected herniated disc.  The physician's 
opinion was that it was "as likely as not" that the 
peripheral neuropathy was due to the veteran's exposure to 
Agent Orange during service.  

The evidence shows that the veteran was exposed to Agent 
Orange during service.  He has a current diagnosis of 
peripheral neuropathy of the lower extremities and a nexus in 
the form of a competent medical opinion relating the current 
disorder to Agent Orange exposure in service.  The veteran 
meets all of the requirements for service connection on a 
direct basis.  As such, service connection for peripheral 
neuropathy of the lower extremities is granted.  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is granted.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

